                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHAD BENNER,                               :   CIVIL NO. 1:16-CV-2045
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
SUPERINTENDENT SMITH, et al.,              :
                                           :
             Respondents                   :

                                  MEMORANDUM

      Petitioner Chad Benner (“Benner”) filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 challenging a conviction and sentence imposed in the

Court of Common Pleas of Luzerne County, Pennsylvania. (Doc. 1). By

memorandum and order dated May 6, 2019, the court denied the habeas petition.

(See Docs. 15, 16).

      On June 12, 2019, Benner sent a letter to the court stating that he filed a

notice of appeal from the May 6, 2019 order denying the habeas petition. (Doc. 17).

The court never received Benner’s notice of appeal. On June 26, 2019, Benner filed

a motion for leave to appeal nunc pro tunc wherein he requests that the court deem

his appeal timely filed. (Doc. 18). He also filed a request for leave to proceed in

forma pauperis on appeal. (Doc. 19). For the reasons that follow, the court will deny

Benner’s motions.
I.     Discussion

       A.     Leave to appeal nunc pro tunc

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires that a

notice of appeal in a civil case be filed in the district court within thirty days of entry

of the judgment or order from which the appeal is being taken. See FED. R.APP. P.

4(a)(1)(A). Pursuant to Rule 4(a)(5), the district court may grant an extension of

time in which to file a notice of appeal when the party seeking such an extension

moves within sixty days of entry of the underlying judgment or order and makes a

showing of excusable neglect or good cause. See FED. R.APP. P. 4(a)(5). Under

Rule 4(a)(6), the district court may reopen the time in which to file an appeal only if,

inter alia, the moving party did not receive notice of entry of the judgment or order

from which he seeks to appeal. See FED. R.APP. P. 4(a)(6).

       On June 12, 2019, Benner sent a letter to the court stating that he filed a

notice of appeal from the May 6, 2019 order denying the habeas petition. (Doc. 17).

On June 24, 2019, Benner filed a motion with the court and again asserted that he

timely submitted a notice of appeal. (Doc. 18). The court never received Benner’s

notice of appeal. Benner has not provided any evidence that he allegedly submitted

a notice of appeal to this court or to the Third Circuit Court of Appeals. (See Third

Circuit Court of Appeals, electronic docket, https://jenie.ao.dcn/ca3-ecf/). Moreover,

Benner did not request an extension of time to file a notice of appeal and there is no

indication that he failed to receive notice of the court’s May 6, 2019 order. See FED.

R.APP. P. 4(a)(5), (a)(6).
      Benner’s bald assertion that he timely filed a notice of appeal from the

court’s May 6, 2019 order does not, without more, demonstrate that he did. The

court will deny Benner’s motion for leave to appeal nunc pro tunc.

      B.     Leave to proceed in forma pauperis on appeal

      A party seeking leave to proceed in forma pauperis on appeal from a district

court order must file a motion with the district court pursuant to Federal Rule of

Appellate Procedure 24. That Rule provides, in relevant part, as follows:

      (a) Leave to Proceed in Forma Pauperis.

      (1) Motion in the District Court. Except as stated in Rule 24(a)(3) 1, a
      party to a district-court action who desires to appeal in forma pauperis
      must file a motion in the district court. The party must attach an
      affidavit that:

             (A) shows in the detail prescribed by Form 4 of the
             Appendix of Forms the party’s inability to pay or give
             security for fees and costs;

             (B) claims an entitlement to redress; and

             (C) states the issues that the party intends to present on
             appeal.

FED. R.APP. P. 24(a)(1). Federal Rule of Appellate Procedure 24 requires Benner to

file, in connection with his motion to proceed in forma pauperis, an affidavit with

respect to his financial status, his entitlement to redress on appeal, and the issues

he intends to present on appeal. See id. Benner has not filed any of the requisite



      1
        Federal Rule of Appellate Procedure 24(a)(3) allows a party who was
permitted to proceed in forma pauperis at the district court level to proceed on
appeal in forma pauperis unless the district court certifies that an appeal is not
taken in good faith or finds that a party is not otherwise entitled to proceed in forma
pauperis, or a statute provides otherwise. FED. R. APP. P. 24(a)(3).
                                           3
information. Because Benner has failed to meet the requirements of Federal Rule

of Appellate Procedure 24(a)(1) in seeking leave to proceed in forma pauperis on

appeal, the court must deny his motion.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania


Dated:      July 8, 2019
